58 N.J. 112 (1971)
275 A.2d 440
THOMAS M. MERCADANTE AND MARIO OPROMOLLO, INDIVIDUALLY AND IN BEHALF OF ALL OTHERS SIMILARLY SITUATED, PLAINTIFFS-APPELLANTS,
v.
THE CITY OF PATERSON, A MUNICIPAL CORPORATION OF THE STATE OF NEW JERSEY, AND THE BOARD OF POLICE AND FIRE COMMISSIONERS OF THE CITY OF PATERSON, DEFENDANTS-RESPONDENTS.
The Supreme Court of New Jersey.
Argued March 22, 1971.
Decided April 5, 1971.
Mr. Abram A. Lebson argued the cause for the appellants (Messrs. Lebson & Prigoff, attorneys).
Mr. Joseph L. Conn, City Counsel, argued the cause for the respondents (Messrs. Joseph A. LaCava and Willian A. Feldman, on the brief).
PER CURIAM.
The judgment is affirmed essentially for the reasons expressed by Judge Mountain in the Chancery Division, 111 N.J. Super. 35 (1970).
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL and SCHETTINO  6.
For reversal  None.